Citation Nr: 1816129	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder, in excess of 50 percent prior to July 24, 2017, and in excess of 70 percent from July 24, 2017. 

2.  Entitlement to service connection for a skin disability of the feet, claimed as foot fungus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to February 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Los Angeles, California.

The May 2011 rating decision, in pertinent part, granted service connection for PTSD, and assigned an initial rating of 50 percent.  An August 2017 rating decision granted a higher rating of 50 percent for PTSD from July 24, 2017, thus creating a staged rating for different periods.  Although a higher disability rating has been assigned for PTSD, as reflected in the August 2017 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2015, the Veteran presented personal testimony at a hearing conducted by a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  The Veteran was informed by letter dated in October 2017 that the individual who conducted the hearing was no longer an employee of the Board.  VA appellants are entitled to a hearing before an individual who will participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2017).  The Veteran was offered the opportunity to attend another hearing conducted by the Judge who would decide the appeal.  The Veteran responded in October 2017 that he did not want another hearing.

The appeal was previously before the Board in July 2015, and was remanded for additional development, to include obtaining relevant treatment record and providing VA examinations.  The above-referenced development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to July 24, 2017, the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  For the entire appeal period, the service-connected PTSD has not been productive of total social and occupational impairment.

3.  The current tinea pedis had its onset in service.

4.  The current degenerative arthritis of the spine is not related to service and did not manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not in excess thereof, for the service-PTSD have been met for the rating period prior to July 24, 2017.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 70 percent for the service-connected PTSD have not been met for the rating period from July 24, 2017.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea pedis are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in August 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Because the appeal for a higher rating for PTSD arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).
 
As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, because the Veteran's claim for service connection for a skin disability of the feet is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

Higher Initial Rating for PTSD

The Veteran claims a higher initial rating for the service-connected PTSD. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran underwent a VA examination in October 2010.  The Veteran reported recurring distressing dreams, recurrent recollections of the trauma, anxiety, insomnia, irritability, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, paranoia, flashbacks, panic-like symptoms, feeling detached and estranged from others, and markedly diminished interests and participation in significant activities.  The Veteran further reported that he did not function in society, did not trust people or get along with them, preferred to be by himself, and avoided public places.  The Veteran indicated that he never married, and had a very distant relationship with his only daughter.  The Veteran denied any intention or plan to harm himself or others; however, when he had problems controlling his impulses, he got sidetracked and depressed.  The Veteran also denied hallucinations, delusions, or other psychotic symptoms.  The Veteran reported current unemployment, with past employment including working at a distribution warehouse for nine years and as an installer of fire alarm systems.  The Veteran reported that he lived alone and remained transient, and that sometimes he lived in a shelter or stayed at a friend's house. 

Mental status examination revealed that he was alert and oriented, pleasant and relaxed, with appropriate appearance and hygiene, and described his mood as "not too good."  The examiner noted that the Veteran appeared to be dysphoric with constricted affect.  Communication and speech were normal, with no looseness of association, tangentially, or circumstantiality.  Remote and recent memory were intact, concentration and abstract thinking were also intact, insight and judgement were good, and obsessive-compulsive behavior was absent, with no impairment of thought process.  The examiner diagnosed PTSD, and assigned a GAF score of 52.

In a March 2011 statement, the Veteran reported nightmares, difficulty sleeping, anxiety, paranoia, difficulty trusting others, depression, and feelings of detachment from society, as well as impairment in social and family functioning, and instability in his occupation. 

A September 2012 statement by the Veteran's VA social worker, A.F., and the Veteran's VA psychiatrist, Dr. B.W., noted that the Veteran had moderate to severe biopsychosocial problems in areas of his life as a result of PTSD symptoms, to include recurring thoughts, intrusive thoughts about his trauma, anxiety, depression, anger, difficulty sleeping/insomnia, nightmares, flashbacks, poor concentration, hypervigilance, hyperarousal, and intrusive thoughts.  See also March 2014 statement by A.F. and Dr. B.W. 

The Veteran underwent a VA examination in July 2017.  He reported that he did not have good family/friend relationships, because he did not like to be around people, and felt that there was something wrong with him, so he stayed away from them.  The Veteran indicated that he spoke with his daughter and his mother over the phone, but did talk to his siblings, and reported continued work as a carpenter.  The VA examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication due to symptoms of depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.

After a review of all the evidence, the Board finds that the evidence is in relative equipoise that an evaluation of 70 percent is warranted for the Veteran's PTSD for the period prior to July 24, 2017.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity; the higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The Board finds that the Veteran's disability picture more closely approximates the criteria for a 70 percent rating.  Specifically, the evidence shows that the Veteran isolated himself from friends and family, except for a distant relationship with his daughter.  Moreover, the Veteran's VA social worker and psychiatric noted that the Veteran had moderate to severe biopsychosocial problems as a result of PTSD symptoms.  While the October 2010 VA examination report does not contain an assessment of the Veteran's occupational and social impairment, and the July 2017 VA examination indicates a milder occupational and social impairment assessment, the Board finds that the totality of the evidence, to include the Veteran's treatment records, show that the frequency and severity of the Veteran's psychiatric symptoms resulted in social and occupational impairment that more nearly approximates the criteria for the 70 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that an evaluation in excess of 70 percent is not warranted for the Veteran's PTSD at any point during the entire appeal period.  A higher rating would be warranted for total occupational and social impairment, but the Board finds that the evidence weighs against such serious manifestations.  The Veteran's treatment record throughout the appeal period do not show that the frequency and severity of the Veteran's psychiatric symptoms resulted in total social and occupational impairment.  The bulk of the Veteran's treatment records demonstrate that the Veteran is capable of basic social interaction and occupational functioning and is not completely impaired.  The Veteran has reported that he has a relationship, albeit a distant one, with his daughter and mother, indicating his capacity for social relationships is not totally impaired.  The record also reflects that the Veteran was employed for most of the appeal period, indicating his capacity for occupational functioning is not totally impaired.  For these reasons, the Board finds that an evaluation in excess of 70 percent is not warranted.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Skin Disability of the Feet 

The Veteran seeks service connection for a skin disability of the feet, claimed as foot fungus.  He asserts that he has had itching and irritation of the feet since his time in service after exposure to smoke and other environmental elements during his service in Desert Storm and Desert Shield.  The record reflects that the Veteran has been diagnosed with tinea pedis.  See, e.g., July 2017 VA skin examination report. 

Service personnel records confirm that the Veteran served in Southwest Asia during the Gulf War, and the Veteran received the Southwest Asia Service Medal with 3 Bronze Service Starts, as well as the Kuwait Liberation Medal.  Accordingly, the Board finds that in-service exposure to smoke and other environmental elements is consistent with the circumstances of the Veteran's service. 

For the reasons set forth below, the Board finds that the evidence is in relative equipoise on the question of whether the current tinea pedis began in service, that is, whether tinea pedis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statement that he has had a recurrent rash since service in the Gulf War.  The Veteran is competent to report skin disorder symptoms that the Veteran experiences at any time.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds the above-referenced reports of skin symptoms in service and after service separation to be credible.  The Veteran has consistently reported recurrent skin symptoms of the feet since his time in service.  

While the record shows no evidence of diagnosis, complaints, or treatment for a skin disorder during service, the Veteran explained that treatment for this condition was not recorded in his service treatment records because he was treated in the field, and that treatment in the field was not usually recorded in the treatment records.  Moreover, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").     

The Board notes that the record contains a January 2017 VA negative nexus opinion with respect to the relationship between the Veteran's tinea pedis and active service; however, because the weight of the evidence shows that tinea pedis began during service, so was incurred in service, a medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of tinea pedis symptoms rather than on a relationship (or nexus) between the current tinea pedis and active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinea pedis is warranted as directly incurred in service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).

Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability.  He asserts that his low back disability is related to carrying heavy objects, such as generators, as well as two-man carry exercises.  The Veteran indicated that he developed back pain around 1992, but denied seeking treatment for it during service.  See April 2015 Board hearing transcript; July 2017 VA spine examination report.  The Veteran has been diagnosed with degenerative arthritis of the spine.  See, e.g., July 2017 VA spine examination. 

For the reasons set forth below, the Board finds that the evidence weighs against a finding that the Veteran's back disability was incurred in service or is otherwise related to service.

Service treatment records show no complaints, treatment, or diagnosis of a back disability, and the Veteran has indicated that he did not seek medical treatment for a back disability during service.  

In July 2017, the Veteran underwent a VA examination of the spine during which he claimed that his back condition is due to heavy lifting during service.  The Veteran reported that he developed back pain around 1992, but denied seeking medical attention for it during service.  The Veteran also reported that he worked in construction after service, and that the rigors of his post-service job further aggravated the back condition.  The diagnosis was degenerative arthritis of the spine, and it was opined that the Veteran's low back condition, to include discogenic disease, is less likely than not incurred in or caused by his military active duty service.  The VA examiner provided the following reasoning: 

[T]here are several medical treatment [records] suggesting a back condition. A medical treatment record dated 09/27/2005 suggests probable [degenerative disc disease] (DDD) of lumbar spine.  Thus, a radiograph was requested days after, which showed a minimal DDD at T12­L1 with anterior bridging osteophytes and moderate DDD of the L5­S1 with narrowing disc space.  Another medical treatment record dated 02/23/2015 also notes an imaging study performed that showed sacralized L5, mild bilateral L4­5 facet arthrosis and mild L4­5 DDD.  Although these records suggest an ongoing back condition, there are currently no records provided in the [claims] file that show a history of back problems during service.  Thus, a correlation between the time of service and the Veteran's present condition cannot be demonstrated.

The Board finds that the July 2017 VA opinion is highly probative with respect to service connection for a back disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the July 2017 VA opinion report provides competent, credible, and probative evidence which shows that the current back disability is not related to service.

The Veteran has not submitted any medical evidence relating his current back disability to service, other than his general assertions that his back disability was caused by service.  While the Veteran is competent to report some symptoms of a back disability experienced at any time, he is not competent to opine on whether there is a link between the current degenerative arthritis of the spine and his activities in service, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the development of degenerative arthritis of the spine, and knowledge of the multiple potential etiologies of degenerative arthritis of the spine, which the Veteran is not shown to possess.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not shown to have the requisite medical expertise to render an opinion as to whether his current degenerative arthritis of the spine is related to service.  Thus, his statements purporting to link the current back disability to service are assigned no probative value.

Finally, as the Veteran's degenerative arthritis of the spine has not been shown to have manifested within one year of service separation, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's claimed back disability is related to service or manifested within one year of separation.  Accordingly, service connection for a back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

  
ORDER

For the period on appeal prior to July 24, 2017, an initial evaluation of 70 percent, but not in excess thereof, for PTSD is granted, subject to the laws and regulations governing the payment of VA benefits.

From July 24, 2017, an initial evaluation in excess of 70 percent for PTSD is denied.

Service connection for tinea pedis is granted, subject to the laws and regulations governing the payment of VA benefits. 

Service connection for a back disability is denied. 


REMAND

Service Connection for a Respiratory Disability

The Veteran seeks service connection for a respiratory disability.  He asserts that he has asthma that was caused by exposure to smoke and other environmental elements during service in Desert Storm and Desert Shield. 

Service personnel records confirm that the Veteran served in Southwest Asia during the Gulf War, and the Veteran received awards for such service.  Accordingly, the Board finds that exposure to smoke and other environmental elements is consistent with the circumstances of the Veteran's service. 

Pursuant to the July 2015 Board remand, the Veteran underwent a VA respiratory examination in July 2017.  The examiner provided an inadequate opinion because it did not provide an explanation as to whether the Veteran's asthma is related to exposure to smoke and other environmental hazards during the Veteran's service in the Gulf War.  Accordingly, this issue is remanded in order to obtain an addendum medical opinion prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional that may have come into existence, to include VA medical records, or private medical records that the Veteran may identify.

2.  Forward the claims file to the examiner who conducted the July 2017 VA respiratory examination for an addendum opinion regarding the etiology of the Veteran's respiratory disability.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested opinion.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  Following a review of the claims file and the instructions in this Remand, the examiner is asked to furnish an opinion with respect to the following question:

 Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed respiratory disability, to include asthma, is related to in-service exposure to smoke and other environmental hazards. during his service in the Gulf War? 

In providing this opinion, the examiner should assume that the Veteran's assertions pertaining to such exposure are credible. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If you cannot provide an opinion without resorting to speculation, please provide complete explanations of why this is so.  In so doing, please explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether you have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim for service connection for a respiratory disability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


